Terry Crabtree, Judge, dissenting. I cannot agree with the majority opinion that this case should be reversed. At trial, the appellant alleged that his stop and detention were illegal, and therefore, the items observed by the officer and the subsequent test administered by the officer should be suppressed. The items he asked to suppress were “statements of the Defendant, blood alcohol analysis, physical description of the Defendant on the date of his arrest, statements of an informant, descriptions of field sobriety tests, and a physical of the Defendant. . . The majority opinion rejects the State’s argument that the officer was entitled to make inquiry pursuant to Ark. R. Crim. P. 2.2 and instead finds that there was a seizure of the person pursuant to Rule 3.1. On the facts of this case, I believe this to be an incorrect determination. On June 15, 1995, Jerry Smith telephoned the Springdale Police Department and informed them that he was a truck driver from Jonesboro, Georgia. Smith told the police that there was an older male in a red tractor trailer who was drinking beer in the cab of his truck in the parking lot at McDonald’s. Based on this information, and without making independent observations of appellant, Officer Kawano went to the door of appellant’s cab and ordered him out. When the appellant got out of his truck, the officer smelled intoxicants and noticed that appellant had certain mannerisms and poor balance. These observations caused the officer to have appellant undergo field sobriety tests, which appellant failed. Officer Kawano placed appellant under arrest and took him to the police station for booking. Appellant indicated that he had consumed alcoholic beverages before getting in his truck. First, this is not the typical case in which an informant is working for the police and obtains information. The informant, Jerry Smith, identified himself by name, address, and occupation. Surely, a concerned citizen is entitled to some credibility in a situation such as this one. There was not any indication in the record that Smith had a grudge against the appellant or had any reason to falsify his report to the police officers. Accordingly, it does not appear that this case falls into the category of anonymous tips. Second, I cannot agree with the majority that this case involved a detention of the person without probable cause or reasonable suspicion. The officer had obtained information that was verified when he arrived at the location described by Smith. It was entirely reasonable for the officer to make inquiry of the driver of the truck as to his status. Rule 2.2 is more applicable to this case than Rule 3.1 in that the officer, for his own safety, had to ask the driver of the truck to step down. Otherwise, the officer would be put in considerable danger merely because of his relative position to the driver in an eighteen-wheel tractor-trailer truck. Once the driver stepped to the ground, the officer immediately smelled an odor of intoxicants and noticed certain other indicia of intoxication leading ultimately to the arrest of the defendant. Officers’ safety has long been recognized as a reason to make minor intrusions into the sanctity of personal privacy. Saul v. State, 33 Ark. App. 160, 163, 803 S.W.2d 941, 944 (1991). (“When the safety of the officer is the proposed justification for the intrusion on privacy, that consideration is both legitimate and weighty.”) However, in this case, the expectation of privacy was diminished considerably because the appellant was on a public parking lot and in a commercial vehicle. Asking the driver to step down from his vehicle was a very minor intrusion when considered against the interest of the State in preventing the death of others because of drunk driving. In Thompson v. State, 303 Ark. 407, 797 S.W. 2d 450 (1990), the court stated: In his motion to suppress and here on appeal, the appellant contends that Officer Parsons’ approaching his parked car constituted a seizure or detention and that this seizure was unlawful under the fourth amendment because the officer had no reason to suspect that the appellant had committed or was about to commit a crime. The appellant’s argument is contrary to established fourth amendment law. Because this court has never addressed this argument, we take this opportunity to clarify the law in this area. Not all personal intercourse between policemen and citizens involves “seizures” of persons under the fourth amendment. See Terry v. Ohio, 392 U.S. 1 (1967). A “seizure” occurs when the officer, by means of physical force or show of authority, has in some way restrained the liberty of a citizen. Id. Police-citizen encounters have been classified into three categories. See U.S. v. Hernandez, 854 F.2d 295 (8th Cir. 1988). The first and least intrusive category is when an officer merely approaches an individual on a street and asks if he is willing to answer some questions. Because the encounter is in a public place and is consensual, it does not constitute a “seizure” within the meaning of the fourth amendment. Id. The second police encounter is when the officer may justifiably restrain an individual for a short period of time if they have an “articulable suspicion” that the person has committed or is about to commit a crime. Id. The initially consensual encounter is transformed into a seizure when, considering all the circumstances, a reasonable person would believe that he is not free to leave. The final category is the full-scale arrest, which must be based on probable cause. Id. Here, Officer Parsons’ approach to investigate the appellant’s car parked in a public place fits into the first category, and thus is not a “seizure” within the meaning of the fourth amendment. See W. LaFave, Search & Seizure, § 9.2(h), at 408-09 (1987); see also cases cited therein Atchley v. State, 393 So.2d 1034 (Ala. Crim. App. 1981) (court held there was no seizure under the fourth amendment where the police, having no knowledge of any criminal activity in the area, approached a car legally parked with its lights off after midnight and asked the driver if there was any problem and for some identification); State v. Harlan, 301 N.W.2d 717 (Iowa 1981) (court held there was no seizure, where a police officer stopped behind and approached the defendant’s parked car and observed that the defendant had bloodshot eyes and smelled of alcohol. Although the officer had no reports of crime in the area, had not seen the defendant commit any crimes, or suspected him of committing any specific crime, the officer felt the defendant was trying to evade him earlier when the officer had passed his car); and State v. Vohnoutka, 292 N.W.2d 756 (Minn. 1980) (court held no stop or seizure where officers saw driver of a motor vehicle shut off the car’s fights and drive into a parking lot of a closed service station and approached the car and asked the defendant if anything was wrong and subsequently discovered marijuana in the car).” Id. at 408-10, 797 S.W.2d at 451-52. Similarly, I am of the opinion that this case falls in the first category and the officer was justified in requesting cooperation under Rule 2.2. For the foregoing reasons, I dissent. Meads, J., joins in this dissent.